Citation Nr: 0431138	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-11 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected sarcoidosis.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of a nasal fracture.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disk disease 
with spondylosis of the cervical spine.  

5.  Entitlement to service connection for a claimed 
disability manifested by hypercholesterolemia.  

6.  Entitlement to service connection for a claimed rash.  



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active air service from June 1974 to June 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the RO.  

The issues of increased ratings for the service-connected 
sarcoidosis, hemorrhoids, and cervical spine disability are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from a 
disability manifested by cholesterolemia.  

2.  The veteran currently is not shown to be suffering from a 
skin rash due to any event or incident in service.  

3.  The service-connected nasal fracture residuals are not 
shown to be productive of impairment manifested by traumatic 
deviation resulting in obstruction.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability manifested by 
cholesterolemia that was incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have disability manifested by 
a rash that was incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected residuals of a nasal 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. 38 §§ 4.1, 4.7, 4.31, 4.97 including 
Diagnostic Code 6502 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran, moreover, has been 
accorded ample opportunity to present evidence and argument 
on his behalf, but elected not to appear at a hearing at the 
RO or before a Veterans Law Judge.  

Further, by a August 2003 letter, the March 2002 Statement of 
the Case and June 2004 Supplemental Statement of the Case, he 
has been notified of the evidence needed to establish the 
benefits sought, and he has been advised via these documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On January 1974 enlistment medical examination report, no 
skin condition was noted, and high cholesterol was not found.  
On the corresponding report of medical history completed by 
the veteran, he did not complained of any dermatologic 
symptomatology or report hypercholesterolemia.  

In July 1975, the veteran presented with a rash on the face.  
Pseudofolliculitis barbae was diagnosed.  

In June 1982, the veteran had a rash on both buttocks.  

On February 1984 reenlistment medical examination, no 
diagnosis relevant to the skin was noted, and high 
cholesterol was not found.  

In March 1987, the veteran was advised to follow a low 
cholesterol diet.  

In June 1995, the veteran's cholesterol was 277 mg/dl.  An 
elevated cholesterol level was diagnosed.  

A December 1998 service medical notation reflected that the 
veteran's cholesterol levels declined between September 1998, 
when the veteran's cholesterol was 241 mg/dl, and December 
1998, when the veteran's cholesterol was 222 mg/dl.  
Hyperlipidemia, controlled by medication was diagnosed.  

In February 2000, the veteran presented with a rash on the 
wrists.  Contact dermatitis was suspected.  

In September 2000, the veteran complained of a rash on both 
forearms that had spread to the abdomen.  Pruritis and atopy 
were diagnosed.  

In December 2000, the veteran's cholesterol was 248 mg/dl.  
Hypercholesterolemia was diagnosed.  

In April 2001, the veteran's cholesterol level was 211 mg/dl.  
The interpretational guidelines indicated that desirable 
cholesterol levels were under 200 mg/dl and that borderline 
levels were between 200 and 239 mg/dl.  

On May 2001 fee-basis medical examination, the veteran 
indicated that he suffered a nasal fracture, but had no 
difficulty breathing through his nostrils.  There was no 
foul-smelling nasal discharge, and he was able to communicate 
by speech and whisper.  He denied having shortness of breath.  
The veteran complained, however, of frequent sore throats and 
coughs.  He voiced complaints of intermittent rashes over the 
body as well as pseudofolliculitis barbae since 1974.  With 
respect to cholesterol levels, the veteran indicated that he 
was told to monitor his diet.  

On examination, the examiner stated that there was no 
evidence of pseudofolliculitis barbae or any type of rash.  
Laboratory tests were within normal limits, and an X-ray 
study of the nasal bones was unremarkable, revealing no 
evidence of acute or healing nasal fracture or mucosal 
thickening.  

The examiner opined that there was no diagnosis of rash or 
other skin pathology to make a diagnosis.  With respect to 
the sinuses, the diagnosis was that of status postnasal 
fracture with no residuals, and with respect to claimed 
hypercholesterolemia, there was no pathology upon which to 
render a diagnosis.  

In January 2002, the veteran sought treatment for sinus pain 
and purulent discharge.  The examiner diagnosed sinusitis.  

In February 2002, the veteran complained of having a cough 
and sinus drainage that had begun six months prior.  An 
examination of the nose revealed no obvious signs of 
congestion or drainage.  The examiner's impression was that 
of the possibility of reflux or the possibility that 
angiotensis-converting enzymes were causing the cough.  


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2004).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

With respect to both claimed cholesterolemia and a skin 
condition, no current pathology has been shown.  A current 
disability is a prerequisite for eligibility to service 
connection.  38 C.F.R. § 3.303; Gilpin, supra.  Furthermore, 
absent a presently diagnosed disability, service connection 
cannot be granted.  Id.  

The Board is aware that the veteran suffered from 
intermittent skin rashes in service.  The Board is also 
cognizant of elevated cholesterol levels, but these 
laboratory findings apparently were brought under control 
with diet and medication.  

In any event, there was no disability manifested by 
cholesterolemia or skin disability identified on the May 2001 
fee-basis medical examination or in subsequent medical 
records.  

Pursuant to the explanation provided above, service 
connection for a rash and a disability manifested by 
hypercholesterolemia is denied.  38 C.F.R. § 3.303.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a nasal 
fracture warrant a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected residuals of a nasal fracture 
have been rated by the RO under the provisions of Diagnostic 
Code 6502.  38 C.F.R. § 4.97.  Under this regulatory 
provision, a rating of 10 percent is warranted for traumatic 
deviation of the nasal septum that is manifested by 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction one side.  Id.

A May 2001 X-ray study of the nasal bones was unremarkable, 
revealing no evidence of acute or healing nasal fracture or 
mucosal thickening.  The veteran's service-connected 
residuals of a nasal fracture, therefore, do not warrant a 
compensable rating.  Id.  The nasal septum currently is not 
shown to be deviated, and there is no nasal obstruction.  
Thus, none of the criteria entailed in a 10 percent 
evaluation are met.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  It appears that the RO was correct in 
assigning a zero percent evaluation under this provision, as 
no discernible residuals of a nasal fracture have been found.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.



ORDER

Service connection for a disability manifested by 
cholesterolemia is denied.  

Service connection for a rash is denied.  

A compensable rating for the service-connected residuals of a 
nasal fracture is denied.  



REMAND

A complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See 
Quartuccio, supra.  

The Board notes that the veteran's service-connected 
disabilities were last comprehensively examined almost three 
and one half years ago.  

As such, VA medical examinations must be scheduled to assess 
the current severity of the service-connected sarcoidosis, 
hemorrhoids and a cervical spine disability.  All 
manifestations and symptoms, to include the frequency of 
each, must be described in detail.  

With respect to the service-connected cervical spine 
disability, the examiner is asked to outline frequency of 
incapacitation, if any, as well as cervical spine range of 
motion, and any associated neurologic manifestations.  

With respect to the service-connected hemorrhoids, the 
examiner must indicate whether there is evidence of frequent 
recurrences to include excess or redundant tissue, and the 
like.  The examiner must indicate whether there is bleeding, 
anemia or other disabling manifestations.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO must schedule a VA examination 
to assess the severity of the service-
connected sarcoidosis.  All symptoms and 
manifestations, to include frequency, 
must be listed and described in detail.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO must schedule a VA examination 
to assess the severity of the service-
connected hemorrhoids.  All symptoms and 
manifestations, to include frequency, 
must be listed and described in detail.  
The presence of excess or redundant 
tissue, bleeding, and anemia should be 
discusses.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO must schedule a VA examination 
to assess the severity of the service-
connected cervical spine disability.  All 
symptoms and manifestations, to include 
frequency, must be listed and described 
in detail.  Incapacitation, if any, as 
well as cervical spine range of motion, 
and any associated neurologic 
manifestations must be discusses.  The 
examiner must comment upon whether 
functional loss due to pain and weakness 
causes additional disability beyond that 
reflected on range of motion measurements 
and discuss findings with respect to 
weakened movement, excess fatigability, 
and incoordination.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Thereafter, following completion of 
the development requested hereinabove, 
the RO should readjudicate the issues 
remaining on appeal.  If any claim 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond thereto.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



